Exhibit 10.1

 

The following Form of Securities Purchase Agreement was entered into with each
of the following investors:

 

Name

--------------------------------------------------------------------------------

  

Number of

Shares

Purchased

--------------------------------------------------------------------------------

  

Total

Purchase Price

--------------------------------------------------------------------------------

Truk Opportunity Fund, LLC

   60,606    $ 199,999.80

Langley Partners, L.P.

   750,000      2,475,000.00

Elliott International, L.P.

   150,000      495,000.00

Elliott Associates, L.P.

   100,000      330,000.00

AIG DKR Soundshore Strategic Holding Fund Ltd.

   151,515      499,999.50

Cohanzick Partners, L.P.

   104,545      344,998.50

Ariel Fund Limited

   203,000      669,900.00

Gabriel Capital, L.P.

   147,000      485,100.00

JMB Capital Partners, L.P.

   454,545      1,499,998.50     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL:

   2,121,211    $ 6,999,996.30

 

FORM OF SECURITIES PURCHASE AGREEMENT

 

Please submit a separate Securities Purchase Agreement

for each individual fund/entity that will hold the Securities

 

Nanogen, Inc.

10398 Pacific Center Ct.

San Diego, CA 92121

 

Ladies & Gentlemen:

 

The undersigned,                      (the “Investor”), hereby confirms its
agreement with you as follows:

 

1. This Securities Purchase Agreement (the “Agreement”) is made as of September
17, 2003 between Nanogen, Inc., a Delaware corporation (the “Company”), and the
Investor.

 

2. The Company has authorized the sale and issuance of up to (i) 2,121,211
shares (the “Shares”) of common stock of the Company, $.001 par value per share
(the “Common Stock”) and (ii) five- year warrants (each, a “Five Year Warrant,”
and collectively, the “Five Year Warrants”), in substantially the form attached
hereto as Exhibit A, to purchase an aggregate of approximately 424,243 shares of
Common Stock, six-month warrants (each, a “Six Month Warrant,” and collectively,
the “Six Month Warrants”) in substantially the form attached hereto as Exhibit
B, to purchase an aggregate of approximately 1,103,032 shares of Common Stock,
and (iii) one-year warrants (each, a “One Year Warrant,” and collectively, the
“One Year Warrants”) in substantially the form attached hereto as Exhibit C, to
purchase an aggregate of approximately 530,305 shares of Common Stock, to
certain investors in a private placement (the “Offering”).

 

3. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor              Shares,
for a purchase price of $3.30 per share, or an aggregate purchase price of
$            , together with a Five Year Warrant to purchase one share of Common
Stock for every five Shares purchased by the Investor, having an exercise price
of $4.75 per underlying share, a Six Month Warrant to purchase one share of
Common Stock for every 1.9230769 Shares purchased by the Investor, having an
exercise price of $4.14 per share, and a One Year Warrant to



--------------------------------------------------------------------------------

purchase one share of Common Stock for every four shares of Common Stock
purchased by the Investor, having an exercise price of $4.75 per share, pursuant
to the Terms and Conditions for Purchase of Securities attached hereto as Annex
I and incorporated herein by reference as if fully set forth herein (the “Terms
and Conditions”). Unless otherwise requested by the Investor, certificates
representing the Securities purchased by the Investor will be registered in the
Investor’s name and address as set forth below.

 

4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) neither
it, any of its affiliates, nor any group of which it is a member or to which it
is related, beneficially owns (including the right to acquire or vote) any
securities of the Company, (c) it is not a registered broker-dealer, and (d) it
has no direct or indirect affiliation or association with any National
Association of Securities Dealers, Inc. (“NASD”) member as of the date hereof.
Exceptions:

 

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________.

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

5. The Investor represents that the following person will have, or the following
persons will share, voting power and investment control over the Shares and the
shares of Common Stock issuable upon the exercise of the Warrants as of the date
on which the Company files the Registration Statement (as defined in Annex I)
with the Securities and Exchange Commission:

 

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose. By executing this
Agreement, you acknowledge that the Company may use the information in
paragraphs 4 and 5 above and the name and address information below in
preparation of the Registration Statement (as defined in Annex I).

 

AGREED AND ACCEPTED:

       

NANOGEN, INC.

      INVESTOR

By:

 

 

--------------------------------------------------------------------------------

     

By:

--------------------------------------------------------------------------------

   

Howard C. Birndorf

Chief Executive Officer

     

Print Name:

--------------------------------------------------------------------------------

         

Title:

--------------------------------------------------------------------------------

           

Address:

--------------------------------------------------------------------------------

           

Tax ID No.:

--------------------------------------------------------------------------------

           

Contact name:

--------------------------------------------------------------------------------

           

Telephone:

--------------------------------------------------------------------------------

           

Name in which securities should be registered (if different):

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT. THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) OR ANY STATE SECURITIES
COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE
SECURITIES COMMISSION PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THIS CONFIDENTIAL SUMMARY OF TERMS AND CONDITIONS. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE SECURITIES ARE BEING
OFFERED PURSUANT TO EXEMPTIONS FROM REGISTRATION REQUIREMENTS PROVIDED BY
SECTION 4(2) OF THE SECURITIES ACT, REGULATION D AND RULE 506 THEREUNDER,
CERTAIN STATE SECURITIES LAWS AND CERTAIN RULES AND REGULATIONS PROMULGATED
PURSUANT THERETO. THE SECURITIES MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION
OF COUNSEL ACCEPTABLE TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS
NOT REQUIRED. THIS DOCUMENT DOES NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION
OF AN OFFER TO BUY THE SECURITIES IN ANY JURISDICTION WHERE, OR TO ANY PERSON TO
WHOM, IT IS UNLAWFUL TO MAKE SUCH OFFER OR SOLICITATION.

 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1. Authorization and Sale of the Securities. Subject to these Terms and
Conditions, the Company has authorized the sale and issuance of (i) up to
2,121,211 Shares and (ii) Five Year Warrants to purchase up to 424,243 shares of
Common Stock, Six Month Warrants to purchase up to 1,103,032 shares of Common
Stock and One Year Warrants to purchase up to 530,305 shares of Common Stock
(the Five Year Warrants, Six Month Warrants and One Year Warrants are
collectively referred to herein as “Warrants”), and the reservation of the
shares of Common Stock for which the Warrants are exercisable (the “Underlying
Shares”). The Shares, Warrants and Underlying Shares are collectively referred
to herein as the “Securities.”

 

2. Agreement to Sell and Purchase the Securities; Subscription Date.

 

2.1 At the Closing (as defined in Section 3), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions hereinafter set forth, the number of Shares and Warrants to purchase
the number of shares of Common Stock set forth in Section 3 of the Securities
Purchase Agreement to which these Terms and Conditions are attached as Annex I
at the purchase price set forth thereon.

 

2.2 The Company may enter into the same form of Securities Purchase Agreement,
including these Terms and Conditions, with certain other investors (the “Other
Investors”) and expects to complete sales of Securities to them. (The Investor
and the Other Investors are hereinafter sometimes collectively referred to as
the “Investors,” and the Securities Purchase Agreement to which these Terms and
Conditions are attached and the Securities Purchase Agreements (including
attached Terms and Conditions) executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Agreements.”) The Company may accept
executed Agreements from Investors for the purchase of Shares and Warrants
commencing upon the date on which the Company provides the Investors with the
proposed purchase price per Share and exercise price per Underlying Share and
concluding upon the date (the “Subscription Date”) on which the Company has (i)
executed Agreements with Investors for the purchase of at least 2,000,000
Shares, and (ii) notified Seven Hills Partners LLC, in its capacity as placement
agent for this transaction



--------------------------------------------------------------------------------

(the “Placement Agent”), in writing that it is no longer accepting additional
Agreements from Investors for the purchase of Securities. The Company may not
enter into any Agreements after the Subscription Date.

 

3. Delivery of the Shares at Closing. The completion of the purchase and sale of
the Securities (the “Closing”) shall occur (the “Closing Date”) on or before
September 18, 2003, at the offices of the Company’s counsel. At the Closing, the
Company shall deliver to the Investor, versus payment therefor, one or more
stock certificates representing the number of Shares and a Five Year Warrant,
Six Month Warrant and One Year Warrant to purchase the number of shares of
Common Stock set forth in Section 3 of the Securities Purchase Agreement, each
such certificate to be registered in the name of the Investor or, if so
indicated on the signature page of the Securities Purchase Agreement, in the
name of a nominee designated by the Investor; provided that delivery of such
certificates within two business days after the Closing shall not be deemed to
be a breach by the Company of this Securities Purchase Agreement.

 

The Company’s obligation to issue the Shares and Warrants to the Investor shall
be subject to the following conditions, any one or more of which may be waived
by the Company: (a) receipt by the Company of a certified or official bank check
or wire transfer of funds in the full amount of the purchase price for the
Securities being purchased hereunder as set forth in Section 3 of the Securities
Purchase Agreement; (b) completion of the purchases and sales under the
Agreements with the Other Investors; and (c) the accuracy of the representations
and warranties made by the Investors and the fulfillment of those undertakings
of the Investors to be fulfilled prior to the Closing.

 

The Investor’s obligation to purchase the Shares and Warrants shall be subject
to the following conditions, any one or more of which may be waived by the
Investor: (a) the representations and warranties of the Company set forth herein
shall be true and correct as of the Closing Date in all material respects and
(b) the Investor shall have received compliance and Secretary’s certificates and
a standard opinion of Company counsel as to the matters set forth in Section 4.2
hereof and, subject to the accuracy of the information and the representations
and warranties required to be provided by each Investor, as to exemption from
the registration requirements of the Securities Act, of the sale of the
Securities.

 

4. Representations, Warranties and Covenants of the Company. Except as otherwise
described in the documents filed by the Company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), since the end of its most recently
completed fiscal year through the date hereof, including, without limitation,
its most recent reports on Form 10-K, Form 10-Q and Form 8-K (together with all
exhibits thereto) (collectively, the “Exchange Act Documents”), which qualifies
the following representations and warranties in their entirety, the Company
hereby represents and warrants to, and covenants with, the Investor, as follows:

 

4.1 Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. Each of the
Company and its Subsidiaries (as defined in Rule 405 under the Securities Act)
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and as described in the Exchange Act
Documents and is registered or qualified to do business and in good standing in
each jurisdiction in which the nature of the business conducted by it or the
location of the properties owned or leased by it requires such qualification and
where the failure to be so qualified would have a material adverse effect upon
the condition (financial or otherwise), earnings, business or business
prospects, properties or operations of the Company and its Subsidiaries,
considered as one enterprise (a “Material Adverse Effect”), and no proceeding
has been instituted in any such jurisdiction, revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification.

 

4.2 Due Authorization and Valid Issuance. The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreements, and the Agreements have been duly authorized and validly executed
and delivered by the Company and constitute legal, valid and binding agreements
of the Company enforceable against the Company in accordance with their terms,
except as rights to indemnity and contribution may be limited by court decision
or applicable law, including, without limitation, state or federal securities
laws or the public policy underlying such laws,



--------------------------------------------------------------------------------

except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) or the discretion of the court before which
any proceeding is brought. The Securities being purchased by the Investor
hereunder will, upon issuance and payment therefor pursuant to the terms hereof,
be duly authorized and validly issued, and the Shares will, upon issuance
pursuant to the terms hereof, be fully paid and nonassessable. The Underlying
Shares have been duly and validly authorized and reserved for issuance, and upon
exercise of the Warrants pursuant to their terms, including payment of the
exercise price therefor, will be validly issued, fully paid and nonassessable.

 

4.3 Non-Contravention. The execution and delivery of the Agreements, the
issuance and sale of the Securities under the Agreements, the issuance of the
Underlying Shares, the fulfillment of the terms of the Agreements and the
consummation of the transactions contemplated thereby will not (A) conflict with
or constitute a violation of, or default (with the passage of time or otherwise)
under, (i) any material bond, debenture, note or other evidence of indebtedness,
lease, contract, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Company or any Subsidiary
is a party or by which it or any of its Subsidiaries or their respective
properties are bound, (ii) the charter, by-laws or other organizational
documents of the Company or any Subsidiary, or (iii) any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or any Subsidiary or their
respective properties, except in the case of clauses (i) and (iii) for any such
conflicts, violations or defaults which are not reasonably likely to have a
Material Adverse Effect or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or any Subsidiary or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any Subsidiary is a party or by
which any of them is bound or to which any of the material property or assets of
the Company or any Subsidiary is subject. Assuming (i) the correctness of the
representations and warranties of each of the Investors set forth in Section 5
hereof, and (ii) that the Placement Agent has not in the past nor will hereafter
take any action which would bring the offer, issuance or sale of the Securities
as contemplated by this Agreement, within the provisions of Section 5 of the
Securities Act, unless such offer, issuance or sale was or shall be within the
exemptions of Section 4 of the Securities Act, no consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body in the
United States or any other person is required for the execution and delivery of
the Agreements and the valid issuance and sale of the Securities to be sold and
issued pursuant to the Agreements, including the issuance of the Underlying
Shares, other than such as have been made or obtained, and except for any
post-closing securities filings or notifications required to be made under
federal or state securities laws and applicable NASD rules.

 

4.4 Capitalization. The capitalization of the Company is as set forth in the
most recent applicable Exchange Act Documents, increased as set forth in the
next sentence. The Company has not issued any capital stock since that date
other than (i) pursuant to employee benefit plans disclosed in the Exchange Act
Documents (ii) pursuant to outstanding warrants, options or other securities
disclosed in the Exchange Act Documents or (iii) as set forth in this Section
4.4. The outstanding shares of capital stock of the Company have been duly and
validly issued and are fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and were not issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. Except as set forth in or contemplated by the Agreements
and the Exchange Act Documents, there are no outstanding rights (including,
without limitation, preemptive rights), warrants or options to acquire, or
instruments convertible into or exchangeable for, any unissued shares of capital
stock or other equity interest in the Company or any Subsidiary, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company is a party or of which the Company has knowledge and relating
to the issuance or sale of any capital stock of the Company or any Subsidiary,
any such convertible or exchangeable securities or any such rights, warrants or
options. On June 6, 2003, the Company issued Aventis Pharma Deutschland GmbH
(f/k/a Aventis Research & Technologies GmbH & Company KG) (“Aventis”) a
five-year warrant to purchase 323,850 shares of the Company’s common stock at an
exercise price of $5.618 per share (the



--------------------------------------------------------------------------------

“Second Aventis Warrant”). The holder of the Second Aventis Warrant is entitled
to demand registration rights. In addition, upon the execution of the Aventis
Agreement, the Company had granted Aventis Research & Technologies Verwaltungs
GmbH & Co. KG a five-year warrant to purchase 315,863 shares of its Common Stock
at an exercise price of $9.828 per share (the “First Aventis Warrant”). The
holder of the First Aventis Warrant is entitled to demand registration rights
with respect to the shares of Common Stock underlying the First Aventis Warrant.
Without limiting the foregoing, except as set forth in or contemplated by the
Agreements and the Exchange Act Documents or as set forth in this Section 4.4,
no preemptive right, co-sale right, right of first refusal, registration right,
or other similar right exists with respect to the Securities or the issuance and
sale thereof or the issuance of the Underlying Shares. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities. The Company owns
the entire equity interest in each of its Subsidiaries, free and clear of any
pledge, lien, security interest, encumbrance, claim or equitable interest, other
than as described in the Exchange Act Documents. Except as disclosed in the
Exchange Act Documents, there are no stockholders agreements, voting agreements
or other similar agreements with respect to the Common Stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

4.5 Legal Proceedings. Except as set forth in the Exchange Act Documents, there
is no material legal or governmental proceeding pending or, to the knowledge of
the Company, threatened (i) to which the Company or any Subsidiary is or may be
a party or of which the business or property of the Company or any Subsidiary is
subject that is not disclosed in the Exchange Act Documents or (ii) which
adversely affects or challenges the legality, validity or enforceability of the
Agreements.

 

4.6 No Violations. Neither the Company nor any Subsidiary is in violation of its
charter, bylaws, or other organizational document, or in violation of any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary, which violation, individually or in the aggregate, would be
reasonably likely to have a Material Adverse Effect, or is in default (and there
exists no condition which, with the passage of time or otherwise, would
constitute a default) in any material respect in the performance of any bond,
debenture, note or any other evidence of indebtedness in any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or by which the properties of the Company or any Subsidiary
are bound, which would be reasonably likely to have a Material Adverse Effect.

 

4.7 Governmental Permits, Etc. With the exception of the matters which are dealt
with separately in Section 4.1, 4.12, 4.13, and 4.14, each of the Company and
its Subsidiaries has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company and its Subsidiaries as currently
conducted and as described in the Exchange Act Documents except where the
failure to currently possess could not reasonably be expected to have a Material
Adverse Effect.

 

4.8 Intellectual Property. Except as specifically disclosed in the Exchange Act
Documents (i) each of the Company and its Subsidiaries owns or possesses
sufficient rights to use all material patents, patent rights, trademarks,
copyrights, licenses, inventions, trade secrets, trade names, designs,
manufacturing or other processes, systems, data compilation, research results,
know-how or other proprietary rights (collectively, “Intellectual Property”)
that are necessary for the conduct of its business as now conducted or as
proposed to be conducted as described in the Exchange Act Documents except where
the failure to currently own or possess would not have a Material Adverse
Effect, (ii) neither the Company nor any of its Subsidiaries is infringing, or
has received any notice of, or has any knowledge of, any asserted infringement
by the Company or any of its Subsidiaries of, any rights of a third party with
respect to any Intellectual Property that, individually or in the aggregate,
would have a Material Adverse Effect and (iii) neither the Company nor any of
its Subsidiaries has received any notice of, or has any knowledge of,
infringement by a third party with respect to any Intellectual Property rights
of the Company or of any Subsidiary that, individually or in the aggregate,
would have a Material Adverse Effect.



--------------------------------------------------------------------------------

Except as disclosed in the Exchange Act Documents, all material licenses or
other material agreements under which (i) the Company is granted rights in
Intellectual Property, other than Intellectual Property generally available on
commercial terms from other sources, and (ii) the Company has granted rights to
others in Intellectual Property owned or licensed by the Company, are in full
force and effect and, to the knowledge of the Company, there is no material
default by the Company thereunder.

 

The Company believes it has taken commercially reasonable steps required in
accordance with sound business practice and business judgment to establish and
preserve its ownership of all material copyright, trade secret and other
proprietary rights with respect to its products and technology. To the knowledge
of the Company, the Company is not making unauthorized use of any confidential
information or trade secrets of any person. Neither the Company nor, to the
knowledge of the Company, any of its employees have any agreements or
arrangements with any persons other than the Company related to confidential
information or trade secrets of such persons or restricting any such employee’s
engagement in business activities of any nature that, individually or in the
aggregate, would have a Material Adverse Effect.

 

4.9 Financial Statements. The financial statements of the Company and the
related notes contained in the Exchange Act Documents present fairly, in
accordance with generally accepted accounting principles, the financial position
of the Company and its Subsidiaries on a consolidated basis, as of the dates
indicated, and the results of its operations and cash flows for the periods
therein specified consistent with the books and records of the Company and its
Subsidiaries on a consolidated basis, except that the unaudited interim
financial statements were or are subject to normal and recurring year-end
adjustments which are not expected to be material in amount. Such financial
statements (including the related notes) have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods therein specified, except in the case of unaudited
statements, as may be permitted by the SEC on Form 10-Q under the Exchange Act
and except as disclosed in the Exchange Act Documents.

 

4.10 No Material Adverse Change. Except as disclosed in the Exchange Act
Documents, since June 30, 2003, there has not been (i) any Material Adverse
Effect affecting the Company and its Subsidiaries considered as one enterprise,
(ii) any obligation, direct or contingent, that is material to the Company and
its Subsidiaries considered as one enterprise, incurred by the Company, (iii)
any dividend or distribution of any kind declared, paid or made on the capital
stock of the Company or any of its Subsidiaries, or (iv) any loss or damage
(whether or not insured) to the physical property of the Company or any of its
Subsidiaries which has been sustained which has a Material Adverse Effect.

 

4.11 Disclosure. The representations and warranties of the Company contained in
this Section 4 as of the date hereof and as of the Closing Date, do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

4.12 NASDAQ Compliance. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is listed on The Nasdaq Stock Market, Inc.
National Market (the “Nasdaq National Market”), and the Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or de-listing the Common
Stock from the Nasdaq National Market, nor has the Company received any
notification that the SEC or the NASD is contemplating terminating such
registration or listing.

 

4.13 Reporting Status. The Company has filed in a timely manner all documents
that the Company was required to file under the Exchange Act during the 12
months preceding the date of this Agreement. The following documents complied in
all material respects with the SEC’s requirements as of their respective filing
dates, and the information contained therein as of the date thereof did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading:

 

(a) Annual Report on Form 10-K for the year ended December 31, 2002;



--------------------------------------------------------------------------------

(b) Quarterly Report on Form 10-Q for the quarter ended March 31, 2003;

 

(c) Quarterly Report on Form 10-Q for the quarter ended June 30, 2003;

 

(d) Definitive Proxy Statement, filed on April 30, 2003;

 

(e) Current Reports on Form 8-K, filed on May 1, 2003, May 22, 2003 and July 31,
2003; and

 

(f) All other documents, if any, filed by the Company with the SEC since
December 31, 2002 pursuant to the reporting requirements of the Exchange Act.

 

As of the date hereof, the Company satisfies the eligibility requirements for
the use of Form S-3 under the Securities Act set forth in General Instruction
I.A to Form S-3.

 

4.14 Listing. Within three (3) days after the Closing Date, the Company shall
have filed with the NASD a Notification Form for the Listing of Additional
Shares with respect to the Shares and the Underlying Shares and the listing
thereof on the Nasdaq National Market.

 

4.15 No Manipulation of Stock. Neither the Company, nor any of its directors,
officers or controlling persons, has taken or will, in violation of applicable
law, take, any action designed to or that might reasonably be expected to cause
or result in, or which has constituted, stabilization or manipulation of the
price of the Common Stock to facilitate the sale or resale of the Securities.

 

4.16 Company not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act and shall conduct its business in a manner so that it will not
become subject to the Investment Company Act.

 

4.17 Foreign Corrupt Practices; Sarbanes-Oxley.

 

(a) Neither the Company, nor to the knowledge of the Company, any agent or other
person acting on behalf of the Company, has (i) directly or indirectly, used any
corrupt funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

 

(b) The Company is in compliance in all material respects with all provisions of
the Sarbanes-Oxley Act of 2002 that are applicable to it as of the Closing Date.

 

4.18 Environmental. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (i) the Company and its
Subsidiaries are in compliance with and not subject to any known liability under
applicable Environmental Laws (as defined below), (ii) the Company has made all
filings and provided all notices required under any applicable Environmental
Law, and has, and is in compliance with, all permits required under any
applicable Environmental Laws and each of them is in full force and effect,
(iii) (a) there is no pending civil, criminal or administrative action, or
pending hearing or suit, (b) the Company has not received any demand, claim or
notice of violation and (c) to the knowledge of the Company, there is no
investigation, proceeding, notice or demand letter o request for information
threatened against the Company in the case of (a), (b) and (c), under any
Environmental Law, (iv) no lien, charge, encumbrance or restriction has been
recorded under



--------------------------------------------------------------------------------

any Environmental Law with respect to any assets, facility or property owned,
operated, leased or controlled by the Company, (v) the Company has not received
notice that it has been identified as a potentially responsible party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), or any comparable state law and (vi) no property or facility
of the Company is (a) listed or, to the knowledge of the Company, proposed for
listing on the National Priorities List under CERCLA or is (b) listed in the
Comprehensive Environmental Response, Compensation, Liability Information System
List promulgated pursuant to CERCLA, or on any comparable list maintained by any
state or local governmental authority.

 

For purposes of this Agreement, “Environmental Laws” means all applicable
federal, state and local laws or regulations, codes, orders, decrees, judgments
or injunctions issued, promulgated, approved or entered thereunder, relating to
pollution or protection of public or employee health and safety or the
environment, including, without limitation, laws relating to (i) emissions,
discharges, releases or threatened releases of Hazardous Materials (as defined
below) into the environment (including, without limitation, ambient air, surface
water, ground water, land surface or subsurface strata), (ii) the manufacture,
processing, distribution, use, generation, treatment, storage, disposal,
transport or handling of Hazardous Materials and (iii) underground and above
ground storage tanks and related piping, and emissions, discharges, releases or
threatened releases therefrom. The term “Hazardous Material” means (a) any
“hazardous substance,” as defined in the Comprehensive Environmental Response,
the Resource Conservation and Recovery Act, as amended, (b) any “hazardous
waste,” as defined by the Resource Conservation and Recovery Act, as amended,
(c) any petroleum or petroleum product, (d) any polychlorinated biphenyl and (e)
any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material, waste or substance.

 

4.19 Accountants. Ernst & Young LLP, who the Company expects will issue their
report with respect to the financial statements to be incorporated by reference
from the Company’s Annual Report on Form 10-K for the year ended December 31,
2002 into the Registration Statement (as defined below) and the prospectus which
forms a part thereof (“Prospectus”), are independent accountants as required by
the Securities Act and the rules and regulations promulgated thereunder.

 

4.20 Contracts. Except as otherwise described in the Exchange Act Documents, the
contracts described in the Exchange Act Documents that are currently material to
the Company are in full force and effect on the date hereof, and neither the
Company nor, to the Company’s knowledge, any other party to such contracts is in
breach of or default under any of such contracts which would have a Material
Adverse Effect.

 

4.21 Taxes. The Company has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been or
might be asserted or threatened against it which would have a Material Adverse
Effect.

 

4.22 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Securities to be sold to the Investor hereunder will
be, or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.

 

4.23 Private Offering. Assuming (i) the correctness of the representations and
warranties of each of the Investors set forth in Section 5 hereof, and (ii) that
the Placement Agent has not in the past nor will hereafter take any action which
would bring the offer, issuance or sale of the Securities as contemplated by
this Agreement, within the provisions of Section 5 of the Securities Act, unless
such offer, issuance or sale was or shall be within the exemptions of Section 4
of the Securities Act, the offer and sale of Securities hereunder is exempt from
registration under the Securities Act. The Company has not distributed and will
not distribute prior to the Closing Date any offering materials in connection
with this Offering and sale of the Securities other than the documents of which
this Agreement is a part or the Exchange Act Documents. The Company has not in
the past nor will it hereafter take any action independent of the Placement
Agent to sell, offer for sale or solicit offers to buy any securities of the



--------------------------------------------------------------------------------

Company which would bring the offer, issuance or sale of the Securities as
contemplated by this Agreement, within the provisions of Section 5 of the
Securities Act, unless such offer, issuance or sale was or shall be within the
exemptions of Section 4 of the Securities Act.

 

4.24 Use of Proceeds. The Company shall use the proceeds from the Offering for
working capital, general corporate purposes and strategic acquisitions, if any.

 

4.25 Lock-Up. Upon execution of this Agreement, the Company shall have entered,
and shall have caused certain of its officers and directors to enter, into an
agreement with the Placement Agent not to sell or otherwise transfer or dispose
of any shares of the Company’s capital stock, except as otherwise permitted by
the Placement Agent, until the later to occur of (i) 30 days following the
Closing Date and (ii) the effectiveness of the Registration Statement (as
defined below).

 

4.26 Brokers or Finders. Except for the Placement Agent, the Company has not
dealt with any broker or finder in connection with the transactions contemplated
by the Agreements, and except for certain fees and expenses payable by the
Company to the Placement Agent, the Company has not incurred, and shall not
incur, directly or indirectly, any liability for any brokerage or finders’ fees
or agents commissions or any similar charges in connection with the transactions
contemplated by the Agreements. The Investors shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by the Agreements.

 

5. Representations, Warranties and Covenants of the Investor.

 

5.1 The Investor represents and warrants to, and covenants with, the Company
that: (i) the Investor is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act and the Investor is also knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to investments in shares presenting an investment decision like that
involved in the purchase of the Securities, including investments in securities
issued by the Company and investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the Securities; (ii) the Investor is
acquiring the Securities set forth in Section 3 of the Securities Purchase
Agreement in the ordinary course of its business and for its own account for
investment only and with no present intention of distributing any of such
Securities or any arrangement or understanding with any other persons regarding
the distribution of such Securities; (iii) the Investor will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Securities except in compliance with the Securities Act, applicable state
securities laws and the respective rules and regulations promulgated thereunder;
(iv) the Investor has answered all questions in the Securities Purchase
Agreement for use in preparation of the Registration Statement and the answers
thereto are true, correct and complete as of the date hereof and will be true,
correct and complete as of the Closing Date; (v) the Investor will notify the
Company in writing immediately of any change in any of such information until
such time as the Investor has sold all of its Securities or until the Company is
no longer required to keep the Registration Statement effective; and (vi) the
Investor has, in connection with its decision to purchase the Securities set
forth in Section 3 of the Securities Purchase Agreement, relied only upon the
Exchange Act Documents and the representations and warranties of the Company
contained herein. The Investor understands that its acquisition of the
Securities has not been registered under the Securities Act or registered or
qualified under any state securities law in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the bona fide
nature of the Investor’s investment intent as expressed herein. Investor
understands that the Securities purchased hereunder have to be held indefinitely
unless there is an effective Registration Statement under the Securities Act
with respect to the Securities or an exemption from registration available under
the Securities Act and applicable state securities laws, and the Investor is
able to bear the economic risk of an investment in the Securities.



--------------------------------------------------------------------------------

5.2 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company that
would permit an offering of the Securities, or possession or distribution of
offering materials in connection with the issue of the Securities, in any
jurisdiction outside the United States where legal action by the Company for
that purpose is required. Each Investor outside the United States will comply
with all applicable laws and regulations in each foreign jurisdiction in which
it purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense.

 

5.3 The Investor hereby covenants with the Company not to make any sale of the
Securities without complying with the provisions of this Agreement, including
Section 7.2 hereof, and if selling pursuant to the Registration Statement,
without causing the prospectus delivery requirement under the Securities Act to
be satisfied, and the Investor acknowledges that, except as otherwise permitted
under Section 7.5, the certificates evidencing the Securities will be imprinted
with a legend that prohibits their transfer except in accordance therewith. The
Investor acknowledges that there may occasionally be times when the Company
determines that it must suspend the use of the Prospectus forming a part of the
Registration Statement, as set forth in Section 7.2(c).

 

5.4 The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.

 

5.5 Investor will not use any of the restricted Securities acquired pursuant to
this Agreement to cover any short position in the Common Stock of the Company if
doing so would be in violation of applicable securities laws.

 

5.6 The Investor understands that nothing in the Exchange Act Documents, this
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Securities constitutes legal, tax or investment
advice. The Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares.

 

6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Investor herein shall survive the
execution of this Agreement, the delivery to the Investor of the Securities
being purchased and the payment therefor, until the third anniversary of the
date hereof. All covenants and agreements made by the Company and the Investor
herein shall survive in accordance with the terms hereof.

 

7. Registration of the Shares; Compliance with the Securities Act.

 

7.1 Registration Procedures and Other Matters. The Company shall:

 

(a) (i) subject to the completion in full of the information requested on the
signature pages of the Agreements by the Investors, prepare and file with the
SEC, within 15 business days after the Closing Date (the “First Filing Date”), a
registration statement on Form S-3 or such other successor form (except that if
the Company is not then eligible to register for resale the Registrable
Securities (as defined below) on Form S-3, in which case such registration shall
be on Form S-1 or any successor form) (the “First Registration Statement”) to
enable the resale of the Shares and the Underlying



--------------------------------------------------------------------------------

Shares (collectively, the “Registrable Securities”) by the Investors from time
to time pursuant to the Plan of Distribution set forth as Exhibit F.;

 

(ii) notwithstanding clause (i) above, if the shares of Common Stock underlying
the Six Month Warrants and the One Year Warrants (collectively, the “Additional
Shares”) cannot be registered for resale under the First Registration Statement,
then, subject to receipt of any additional required information from the
Investors after prompt request from the Company to the Investors to provide such
information, prepare and file with the SEC: within 10 days (such tenth day, the
“Additional Filing Date”) after each date on which Investors irrevocably commit
in writing to the Company to purchase within two (2) business days following the
effectiveness of the Applicable Registration Statement (as defined below), or
actually purchase, a minimum of 500,000 Additional Shares in the aggregate
(each, an “Additional Trigger Date”), a registration statement on Form S-3 or
such other successor form (except that if the Company is not then eligible to
register for resale the Additional Shares on Form S-3, in which case such
registration shall be on Form S-1 or any successor form) (each, an “ Additional
Registration Statement” and collectively, the “Additional Registration
Statements”) to enable the resale of the Additional Shares by the Investors from
time to time pursuant to the Plan of Distribution set forth as Exhibit F.. After
the Additional Trigger Date, the Company shall use commercially reasonable
efforts to notify each holder of Six Month Warrants or One Year Warrants then
outstanding and not subject to an irrevocable commitment to purchase the
Additional Shares issuable thereunder (the “Non-Triggering Warrant Holders”) of
the Company’s intention to file an Additional Registration Statement in an
attempt to include Additional Shares on behalf of the Non-Triggering Warrant
Holders in such Additional Registration Statement, provided, however, that the
Registrable Securities required to be included in each Additional Registration
Statement shall be limited to those Additional Shares that Investors have
irrevocably committed to purchase (and that are eligible to be purchased
pursuant to the terms of the respective warrant instrument) or that have been
purchased at least 10 days prior to the applicable Additional Filing Date.

 

(b) use its reasonable best efforts, subject to receipt of any additional
required information from the Investors after prompt request from the Company to
the Investors to provide such information, to cause the First Registration
Statement and each Additional Registration Statement (each of which is referred
to herein as the “Registration Statement”) to become effective within 90 days
after the Closing Date in the case of the First Registration Statement, and, in
the case of an Additional Registration Statement, with respect to each Investor
whose Registrable Securities are included therein, within 60 days after the
later of (x) the applicable Additional Trigger Date or (y) the date on which
such Investor irrevocably committed to purchase or purchased the Registrable
Securities included in such Additional Registration Statement (each, an
“Effectiveness Date”), such efforts to include, without limiting the generality
of the foregoing, preparing and filing with the SEC in such 90-day or 60-day
period, as applicable, any financial statements that are required to be filed
prior to the effectiveness of such Registration Statement; provided, however,
that if a Registration Statement cannot be declared effective due to the fact
that financial statements to be included in the Company’s Annual Report on Form
10-K have not been and are not then required to be filed with the SEC, the
Effectiveness Date shall be extended to the earlier of (i) the date on which the
Company is required to file its Annual Report on Form 10-K and (ii) the date on
which the Company could have filed such financial statements with the SEC had it
used reasonable best efforts to do so;

 

(c) use its reasonable best efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
current, effective and free from any material misstatement or omission to state
a material fact for a period not exceeding, with respect to each Investor’s
Registrable Securities purchased hereunder, the earlier of (i) the second
anniversary of the date on which the Registrable Securities were purchased, (ii)
the date on which the Investor may sell all Registrable Securities then held by
the Investor without restriction by the volume limitations of Rule 144(e) of the
Securities Act, or (iii) such time as all Registrable Securities purchased by
such Investor in this Offering have been sold pursuant to a registration
statement;



--------------------------------------------------------------------------------

(d) so long as the Investor holds Registrable Securities, provide copies to and
permit legal counsel designated by the Investor to review the Registration
Statement and all amendments and supplements thereto (at no additional expense
to the Company), no fewer than two business days prior to their filing with the
SEC (provided that the Company shall use commercially reasonable efforts to
provide Investors with copies of the Registration Statement and all amendments
and supplements thereto at least four calendar days prior to their filing with
the SEC), and not file any Registration Statement, amendment or supplement
thereto to which holders of a majority in interest of the Registrable Securities
reasonably object in writing within such two business or four calendar day
period, as applicable;

 

(e) furnish to the Investor with respect to the Registrable Securities
registered under the Registration Statement such number of copies of the
Registration Statement, Prospectuses (under cover of the form of letter attached
hereto as Exhibit D) and preliminary Prospectuses (“Preliminary Prospectuses”
and individually, “Preliminary Prospectus”) in conformity with the requirements
of the Securities Act and such other documents as the Investor may reasonably
request, in order to facilitate the public sale or other disposition of all or
any of the Registrable Securities by the Investor; provided, however, that the
obligation of the Company to deliver copies of Prospectuses or Preliminary
Prospectuses to the Investor shall be subject to the receipt by the Company of
reasonable assurances from the Investor that the Investor will comply with the
applicable provisions of the Securities Act and of such other securities or blue
sky laws as may be applicable in connection with any use of such Prospectuses or
Preliminary Prospectuses;

 

(f) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Investor and use its reasonable best efforts
to maintain such blue sky qualifications during the period the Company is
required to maintain the effectiveness of the Registration Statement pursuant to
Section 7.1(c); provided, however, that the Company shall not be required to
qualify to do business or consent to service of process in any jurisdiction in
which it is not now so qualified or has not so consented;

 

(g) bear all expenses in connection with the procedures in paragraph (a) through
(f) of this Section 7.1 and the registration of the Registrable Securities
pursuant to the Registration Statement;

 

(h) advise the Investor, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose; and it will promptly use its reasonable best
efforts to prevent the issuance of any stop order or to obtain its withdrawal at
the earliest possible moment if such stop order should be issued; and

 

(i) if: (i) a Registration Statement is not filed on or prior to the First
Filing Date or any Additional Filing Date, as applicable (each, a “Filing Date”)
in violation of this Agreement (if the Company files a Registration Statement
without affording the Investor the opportunity to review and comment on the same
as required by Section 7.1(d), the Company shall not be deemed to have satisfied
this clause (i)); provided, however, that if an Investor fails to provide the
Company with any information that is required to be provided in the Registration
Statement with respect to such Investor pursuant to Section 7.1(a) or (b), then
the Filing Date shall be extended until two business days following the date of
receipt by the Company of such required information, or (ii) the Company fails
to file with the SEC a request for acceleration in accordance with Rule 461
promulgated under the Securities Act, within five business days following the
date that the Company is notified (orally or in writing, whichever is earlier)
by the SEC that a Registration Statement will not be “reviewed,” or not subject
to further review, or (iii) prior to the date when a Registration Statement is
first declared effective by the SEC, the Company fails to file a pre-effective
amendment and otherwise respond in writing to comments made by the SEC in
respect of such Registration Statement within ten business days after the
receipt of comments by or notice from the SEC that such amendment is required in
order for a Registration Statement to be declared effective, or (iv) a
Registration Statement filed hereunder is not declared effective by the SEC on
or before the applicable Effectiveness Date, or (v) after a Registration
Statement is first declared effective by the SEC, it ceases for any reason to
remain continuously effective as to all Registrable Securities for which it is
required to be



--------------------------------------------------------------------------------

effective or the Investors are not permitted to utilize the Prospectus therein
to resell such Registrable Securities, other than, in each case, within the time
limits permitted by Sections 7.2(d) and 7.2(e)) (any such failure or breach
being referred to as an “Event,” and for purposes of clause (i) or (iv) the date
on which such Event occurs, or for purposes of clause (ii) the date on which
such five business day period is exceeded, or for purposes of clauses (iii) the
date which such ten business day period is exceeded, or for purposes of clause
(v) the date on which such Registration Statement is not effective or such
Prospectus is not available for use being referred to as “Event Date”), then in
addition to any other rights the Investors may have hereunder or under
applicable law: (x) on each such Event Date the Company shall pay to each
Investor an amount in cash, as liquidated damages and not as a penalty, equal to
1% of the aggregate purchase price paid by such Investor in cash pursuant to the
Agreements for any Registrable Securities then held by such Investor that are
covered by the Registration Statement or Prospectus to which the Event relates;
and (y) on each monthly anniversary of each such Event Date (if the applicable
Event shall not have been cured by such date) until the applicable Event is
cured, the Company shall pay to each Investor an amount in cash, as liquidated
damages and not as a penalty, equal to 2% of the aggregate purchase price paid
by such Investor in cash pursuant to the Agreement for any Registrable
Securities then held by such Investor that are covered by the First Registration
Statement or Prospectus contained therein to which the Event relates and, in the
case of any Additional Registration Statement, 2% of the aggregate purchase
price paid by such Investor in cash pursuant to the Agreement for any
Registrable Securities then held by such Investor that are covered by the
applicable Additional Registration Statement or Prospectus contained therein to
which the Event relates. Notwithstanding the foregoing, the Company shall not be
obligated to pay any penalties to Investors hereunder with respect to an Event
under clause (i) or (iv) of this subsection (i) relating to a Registration
Statement or any Additional Registration Statements if the securities covered
thereby were acquired pursuant to the “cashless exercise” of warrants. If the
Company fails to pay any liquidated damages pursuant to this Section in full
within seven business days after the date payable, the Company will pay interest
thereon at a rate of 12% per annum (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Investor, accruing daily from the
date such liquidated damages are due until such amounts, plus all such interest
thereon, are paid in full. Nothing contained herein shall be construed to
require the Company to pay any amounts under this Section 7.1(i) as a result of
the impermissibility of the resale registration of the Additional Shares under
the First Registration Statement.

 

With a view to making available to the Investor the benefits of Rule 144 (or its
successor rule) and any other rule or regulation of the SEC that may at any time
permit the Investor to sell Registrable Securities to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) such date as all of the Investor’s Registrable
Securities may be resold pursuant to Rule 144(k) or any other rule of similar
effect or (B) such date as all of the Investor’s Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the Exchange Act; and (iii)
furnish to the Investor upon request, as long as the Investor owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the Exchange Act; (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q (exclusive of exhibits thereto), and (C) such other information as may be
reasonably requested in order to avail the Investor of any rule or regulation of
the SEC that permits the selling of such Registrable Securities without
registration.

 

In no event at any time before the First Registration Statement becomes
effective with respect to the Shares shall the Company publicly announce or file
any other registration statement, other than registrations (i) on Form S-4, Form
S-8 or any successor forms thereof, (ii) pursuant to outstanding registration
rights granted by the Company and disclosed in Section 4.4 or in the Exchange
Act Documents, without the prior written consent of a majority in interest of
the Investors or (iii) in connection with acquisitions, including the resale of
securities issued in acquisitions.

 

The Company understands that the Investor disclaims being an underwriter, but
the Investor being deemed an underwriter by the SEC shall not relieve the
Company of any obligations it has hereunder.

 

The Plan of Distribution set forth in a Registration Statement shall be as set
forth in Exhibit F



--------------------------------------------------------------------------------

attached hereto.

 

7.2 Transfer of Shares After Registration, Suspension.

 

(a) The Investor agrees that it will not effect any disposition of the
Registrable Securities or its right to purchase the Registrable Securities that
would constitute a sale within the meaning of the Securities Act except as
contemplated in the Registration Statement referred to in Section 7.1
(including, without limitation, the plan of distribution contained therein) and
as described below or as otherwise permitted by law, and that it will promptly
notify the Company in writing of any changes in the information set forth in the
Registration Statement regarding the Investor or its plan of distribution.

 

(b) Except in the event that paragraph (c) below applies, the Company shall (i)
if deemed necessary by the Company, prepare and file from time to time with the
SEC a post-effective amendment to the Registration Statement or a supplement to
the related Prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other required document so that such
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and so that, as thereafter delivered to purchasers of the
Registrable Securities being sold thereunder, such Prospectus will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; (ii) provide the
Investor copies of any documents filed pursuant to Section 7.2(b)(i); and (iii)
inform each Investor that the Company has complied with its obligations in
Section 7.2(b)(i) (or that, if the Company has filed a post-effective amendment
to the Registration Statement which has not yet been declared effective, the
Company will notify the Investor to that effect, will use its reasonable best
efforts to secure the effectiveness of such post-effective amendment as promptly
as possible and will promptly notify the Investor pursuant to Section 7.2(b)(i)
hereof when the amendment has become effective).

 

(c) Subject to paragraph (d) below, in the event (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information; (ii)
of the issuance by the SEC or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Registration Statement or
the initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) of any event or circumstance which, upon the advice of its
counsel, necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; then
the Company shall deliver a certificate in writing to the Investor (the
“Suspension Notice”) to the effect of the foregoing and, upon receipt of such
Suspension Notice, the Investor will refrain from selling any Registrable
Securities pursuant to the Registration Statement (a “Suspension”) until the
Investor’s receipt of copies of a supplemented or amended Prospectus prepared
and filed by the Company, or until it is advised in writing by the Company that
the current Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use its
reasonable best efforts to cause the use of the Prospectus so suspended to be
resumed as soon as reasonably practicable within 20 business days after the
delivery of a Suspension Notice to the Investor. In addition to and without
limiting any other remedies (including, without limitation, at law or at equity)
available to the Investor, the Investor shall be entitled to specific
performance in the event that the Company fails to comply with the provisions of
this Section 7.2(c).



--------------------------------------------------------------------------------

(d) Notwithstanding the other paragraphs of this Section 7.2, the Investor shall
not be prohibited from selling Registrable Securities under a Registration
Statement as a result of Suspensions on more than two occasions of not more than
20 days each or 30 days in the aggregate in any twelve month period. If, in the
good faith judgment of the Company’s Board of Directors, upon the written advice
of counsel, the sale of Registrable Securities under a Registration Statement in
reliance on this paragraph 7.2(d) would be reasonably likely to cause a
violation of the Securities Act or the Exchange Act and result in liability to
the Company, the Company may extend the 20-day Suspension referenced in the
immediately preceding sentence; provided, however, that in no event shall the
Company be allowed to suspend a Registration Statement for more than an
aggregate of 90 days in any twelve month period, subject to the payment of
liquidated damages for any suspension beyond 20-days.

 

(e) Subject to Section 7.2(d), provided that a Suspension is not then in effect,
the Investor may sell Registrable Securities under a Registration Statement in
the manner set forth under the caption “Plan of Distribution” in the Prospectus,
provided that it arranges for delivery of a current Prospectus to the transferee
of such Registrable Securities. Upon receipt of a request therefor, the Company
has agreed to provide an adequate number of current Prospectuses to the Investor
and to supply copies to any other parties requiring such Prospectuses.

 

(f) In the event of a sale of Registrable Securities by the Investor pursuant to
the Registration Statement, the Investor must also deliver to the Company’s
transfer agent, with a copy to the Company, a Certificate of Subsequent Sale
substantially in the form attached hereto as Exhibit E, so that the Registrable
Securities may be properly transferred.

 

7.3 Indemnification. For the purpose of this Section 7.3:

 

(i) the term “Selling Stockholder” shall include the Investor and any affiliate
of such Investor;

 

(ii) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no Rule
424(b) filing is required, exhibit, supplement or amendment included in or
relating to the Registration Statement referred to in Section 7.1; and

 

(iii) the term “untrue statement” shall include any untrue statement or alleged
untrue statement of a material fact in the Registration Statement, or any
omission or alleged omission to state in the Registration Statement a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(a) The Company agrees to indemnify and hold harmless each Selling Stockholder
from and against any losses, claims, damages or liabilities to which such
Selling Stockholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any breach
of the representations or warranties of the Company contained herein, or failure
to comply with the covenants and agreements of the Company contained herein,
(ii) any untrue statement of a material fact contained in the Registration
Statement as amended at the time of effectiveness or any omission of a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, or (iii)
any failure by the Company to fulfill any undertaking included in the
Registration Statement as amended at the time of effectiveness, and the Company
will reimburse such Selling Stockholder for any reasonable legal or other
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim, provided, however, that the Company shall
not be liable in any such case to the extent that such loss, claim, damage or
liability arises out of, or is based upon, an untrue statement made in such
Registration Statement or any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Selling Stockholder specifically for use in preparation of the
Registration Statement or the failure of such Selling Stockholder to comply with
its covenants and agreements contained in Sections 5.1, 5.2, 5.3 and 7.2



--------------------------------------------------------------------------------

hereof or any statement or omission in any Prospectus that is corrected in any
subsequent Prospectus that was delivered to the Selling Stockholder prior to the
pertinent sale or sales by the Selling Stockholder. The Company shall reimburse
each Selling Stockholder for the amounts provided for herein on demand as such
expenses are incurred.

 

(b) The Investor agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, (i) any failure
to comply with the covenants and agreements of the Investor contained in
Sections 5.1, 5.2, 5.3 or 7.2 hereof, or (ii) any untrue statement of a material
fact contained in the Registration Statement or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading if such untrue statement or omission was made in reliance upon and in
conformity with written information furnished by or on behalf of the Investor
specifically for use in preparation of the Registration Statement, and the
Investor will reimburse the Company (or such officer, director or controlling
person), as the case maybe, for any legal or other expenses reasonably incurred
in investigating, defending or preparing to defend any such action, proceeding
or claim; provided that the Investor’s obligation to indemnify the Company shall
be limited to the net amount received by the Investor from the sale of the
Registrable Securities.

 

(c) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 7.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
indemnified person under this Section 7.3 (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action) or from any liability otherwise than under this Section 7.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified person promptly after receiving the aforesaid
notice from such indemnified person, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified person. After
notice from the indemnifying person to such indemnified person of its election
to assume the defense thereof, such indemnifying person shall not be liable to
such indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnified person, for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.

 

(d) If the indemnification provided for in this Section 7.3 is unavailable to or
insufficient to hold harmless an indemnified person under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to therein, then each indemnifying
person shall contribute to the amount paid or payable by such indemnified person
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Investor on the other in



--------------------------------------------------------------------------------

connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or an Investor on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement. The Company and the Investor agree that it would not be
just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Investors were treated as one
entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified person as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified person in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), the Investor shall not be required to
contribute any amount in excess of the amount by which the net amount received
by the Investor from the sale of the Registrable Securities to which such loss
relates exceeds the amount of any damages which such Investor has otherwise been
required to pay by reason of such untrue statement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Investor’s obligations in this
subsection to contribute shall be in proportion to its sale of Registrable
Securities to which such loss relates and shall not be joint with any other
Selling Stockholders.

 

(e) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 7.3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 7.3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act. The parties are advised that
federal or state public policy as interpreted by the courts in certain
jurisdictions may be contrary to certain of the provisions of this Section 7.3,
and the parties hereto hereby expressly waive and relinquish any right or
ability to assert such public policy as a defense to a claim under this Section
7.3 and further agree not to attempt to assert any such defense.

 

7.4 Termination of Conditions and Obligations. The conditions precedent imposed
by Section 5 or this Section 7 upon the transferability of the Securities or the
Registrable Securities, as applicable, shall cease and terminate as to any
particular Securities or the Registrable Securities, as applicable, when such
Securities or the Registrable Securities, as applicable, shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering the Registrable Securities or at such time as an
opinion of counsel reasonably satisfactory to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.

 

7.5 Restrictive Legends. The Investors agree to the imprinting, so long as is
required by this Section 7.5, of a legend on any of the Securities in the
following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH AND SUCH COUNSEL SHALL BE



--------------------------------------------------------------------------------

REASONABLY ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.

 

(a) The Company acknowledges and agrees that a Investor may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of such arrangement, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Investor’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Securities may reasonably request in connection with a pledge or transfer of
the Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) under the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder.

 

(b) Certificates evidencing the Shares and Underlying Shares shall not contain
any legend (including the legend set forth in Section 7.5, (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Shares or Underlying Shares pursuant to Rule 144, or (iii) if
such Shares or Underlying Shares are eligible for sale under Rule 144(k), or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the SEC). The Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the Effectiveness Date of
an applicable Registration Statement if required by the Company’s transfer agent
to effect the removal of the legend hereunder. If all or any portion of a
Warrant is exercised at a time when there is an effective Registration Statement
to cover the resale of the Underlying Shares, such Underlying Shares shall be
issued free of all legends. The Company agrees that following the Effectiveness
Date of an applicable Registration Statement or at such time as such legend is
no longer required under this Section 7.5, it will, no later than three business
days following the delivery by a Investor to the Company or the Company’s
transfer agent of a certificate representing Shares or Underlying Shares, as the
case may be, covered by such Registration Statement and issued with a
restrictive legend, deliver or cause to be delivered to such Investor a
certificate representing such securities that is free from all restrictive and
other legends, and, if the Company’s transfer agent is a participant in the
Depository Trust Company’s DWAC system, upon request of the Investor, to deliver
such Shares or Underlying Shares to the DWAC delivery coordinates specified in
writing by the Investor. Except as may otherwise be required by applicable
securities laws, the Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.

 

(c) In addition to each Investor’s other available remedies, the Company shall
pay to an Investor, in cash, as liquidated damages and not as a penalty, for
each $1,000 of Shares or Underlying Shares (based on the Current Market Value of
the Common Stock on the date such Securities are submitted to the Company’s
transfer agent) subject to Section 7.5(b), $10 per business day (increasing to
$20 per business day five (5) business days after such damages have begun to
accrue) for each business day after such third business day until such
certificate is delivered. The “Current Market Value” means, in respect of the
Common Stock, on any date herein specified, the closing sale price on such date,
or if there shall not then be a public market for the Common Stock, the value
per share of Common Stock as at such date as determined in good faith by the
Company’s Board of Directors. The closing sale price for each such trading day
shall be (i) the last reported sales price on such date on The NASDAQ National
Market (“NASDAQ”) or the principal U.S. stock exchange on which the Common Stock
is then listed or admitted to trading (“Trading Market”), (ii) if no sale takes
place on such day on any such exchange, the average of the last reported closing
bid and asked prices on such day as officially quoted on NASDAQ or any such



--------------------------------------------------------------------------------

exchange, (iii) if the Common Stock is not then listed or admitted to trading on
NASDAQ or any stock exchange, the average of the last reported closing bid and
asked prices on such day in the over-the-counter market, as furnished by the
National Association of Securities Dealers Automatic Quotation System or the
National Quotation Bureau, Inc., (iv) if neither such corporation at the time is
engaged in the business of reporting such prices, as furnished by any similar
firm then engaged in such business, or (v) if there is no such firm, as
furnished by any member of the National Association of Securities Dealers, Inc.
selected by the Company. Nothing herein shall limit such Investor’s right to
pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required herein, and such Investor shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 

(d) Each Investor, severally and not jointly, agrees that the removal of the
restrictive legend from certificates representing Shares and Underlying Shares
as set forth in this Section 7.5 is predicated upon the Company’s reliance on,
and each Investor’s agreement that, and each Investor hereby agrees that, the
Investor will not sell any Securities except pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

 

7.6 Information Available. So long as a Registration Statement is effective
covering the resale of Registrable Securities owned by the Investor, the Company
will furnish to the Investor:

 

(a) as soon as practicable after it is available, one copy of (i) its Annual
Report to Stockholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants), (ii) if not included in
substance in the Annual Report to Stockholders, its Annual Report on Form 10-K
and (iii) its Quarterly Reports on Form 10-Q (the foregoing, in each case,
excluding exhibits);

 

(b) upon the request of the Investor, all exhibits excluded by the parenthetical
to subparagraph (a) of this Section 7.6 as filed with the SEC and all other
information that is made available to shareholders; and

 

(c) upon the reasonable request of the Investor, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses.

 

8. Subsequent Placements.

 

(a) Until the one year anniversary of the date hereof, the Company will not,
directly or indirectly, offer, sell, grant any option to purchase any of its
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable for Common
Stock in a private offering undertaken for the purpose of raising capital (any
such offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”), unless (i) the Company delivers to each of the
Investors a written notice (the “Subsequent Placement Notice”) of its intention
to effect such Subsequent Placement, which Subsequent Placement Notice shall
describe in reasonable detail the proposed terms of such Subsequent Placement,
the amount of proceeds intended to be raised thereunder, the person with whom
such Subsequent Placement is proposed to be effected, and attached to which
shall be a term sheet or similar document relating thereto and (ii) such
Investor shall not have notified the Company by 6:30 p.m. (New York City time)
on the fifth trading day after its receipt of the Subsequent Placement Notice of
its willingness to provide, subject to completion of mutually acceptable
documentation, financing to the Company on the same terms set forth in the
Subsequent Placement Notice, provided that the Investors’ right to participate
in any Subsequent Placement shall be limited in the aggregate to 35% of the
total gross proceeds raised by the Company in such Subsequent Placement, and
further provided an Investor’s right to participate in any Subsequent Placement
shall be limited to the amount that would not require the Company to obtain
prior shareholder approval for the Subsequent Placement under Nasdaq Marketplace
Rule 4350(i)(1)(B) or any successor rule, unless the Company is



--------------------------------------------------------------------------------

otherwise required to obtain prior shareholder approval for such Subsequent
Placement, in which case the Company shall seek the approval of its shareholders
for the Investors to fund up to 35% of the gross proceeds raised in the
Subsequent Placement, which participation level shall be subject to the Company
obtaining such approval. If the Investors shall fail to so notify the Company of
their willingness to participate or are not eligible to participate in the
Subsequent Placement, the Company may effect such Subsequent Placement on the
terms and to one or more of the persons set forth in the Subsequent Placement
Notice; provided that the Company must provide the Investors with a second
Subsequent Placement Notice, and the Investors will again have the right of
participation set forth above in this paragraph (a), if the Subsequent Placement
subject to the initial Subsequent Placement Notice is not consummated for any
reason on the terms set forth in such Subsequent Placement Notice within 40 days
after the date of the initial Subsequent Placement Notice with the one or more
of the persons identified in the Subsequent Placement Notice. If the Investors
are eligible to participate and indicate a willingness to participate in the
Subsequent Financing, then the Company may, in its sole discretion, increase the
amount of proceeds to be raised in the Subsequent Financing set forth in the
Subsequent Placement Notice in order to accommodate such Investors’
participation, which shall remain subject to the limitations set forth in this
paragraph (a), except that the Company cannot increase the overall size of such
Subsequent Placement to the extent such increase would thereby require prior
shareholder approval under applicable law or Nasdaq marketplace rules. Such
increase shall not require the Company to send an additional Subsequent
Placement Notice to the Investors. If eligible Investors indicate a willingness
to provide financing in excess of the 35% limitation described above, then each
such Investor will be entitled to provide financing pursuant to such Subsequent
Placement Notice up to an amount equal to the product of (x) such Investor’s pro
rata portion of the aggregate purchase price paid in cash for the Securities
(including the Underlying Shares) under the Agreements and (y) 35% of the total
gross proceeds raised by the Company in such Subsequent Placement.

 

(b) The restrictions contained in paragraph (a) of this Section 8 shall not
apply to (i) the granting of options to consultants, employees, officers and
directors of the Company pursuant to any stock option plan duly adopted by the
Company or to the issuance of Common Stock upon exercise of such options or (ii)
any equity securities issued pursuant to any equipment leasing arrangement or
debt financing from a bank or similar financial institution whose primary
business is lending money and not investing in securities; (iii) any equity
securities issued in connection with strategic transactions involving the
Company and other entities, including (A) joint ventures, manufacturing,
marketing or distribution arrangements, (B) technology transfer or development
arrangements; provided, that the primary purpose of such transaction is not the
raising of capital, (iv) any securities issued for consideration other than cash
pursuant to a merger, consolidation, acquisition or similar business
combination; (v) any securities issued in connection with the settlement of
pending or threatened litigation or similar proceeding, (vi) shares of Common
Stock issued in conjunction with any stock split, stock dividend or
recapitalization of the Company, (vii) any securities issuable upon the exercise
or conversion of, or pursuant to the anti-dilution provisions contained within,
any agreement, option, restricted stock awards, preferred stock or warrants
outstanding on the date hereof (but not to the extent amended hereafter) and
(viii) any Securities issuable under the Agreements and the Warrants issued
thereunder (including those issued pursuant to the anti-dilution provisions
contained therein).

 

9. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed,
(iv) if delivered by facsimile, upon electronic confirmation of receipt and
shall be delivered as addressed as follows:

 

(a) if to the Company, to:



--------------------------------------------------------------------------------

Nanogen, Inc.

10398 Pacific Center Ct.

San Diego, CA 92121

Attn: Chief Executive Officer

Tel: (877) 626-6436

Fax: (858) 410-4949

 

(b) with a copy to:

 

Morgan, Lewis & Bockius LLP

1701 Market St.

Philadelphia, PA 19103

Attn: Richard A. Silfen, Esq.

Tel: (215) 963-5000

Fax: (215) 963-5001

 

(c) if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

10. Changes. This Securities Purchase Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Investor party hereto. The Company will not offer any Investor any consideration
for agreeing to any amendment of any of the Agreements or any Warrant issued
thereunder without offering the same consideration to all Investors.

 

11. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

12. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of California, without giving
effect to the principles of conflicts of law.

 

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

15. Expenses Each of the parties hereto shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
the Agreements and the transactions contemplated thereby, except that the
Company shall be responsible for the payment of the Investors’ reasonable legal
fees that they incur with respect to the negotiation, execution and delivery of
the Agreements and any Registration Statements, as documented by detailed
invoices, up to a maximum of $20,000 for all Investors in the aggregate (pro
rata in relation to the purchase price paid for the Shares purchased by each
Investor if, in the aggregate, such expenses exceed $20,000).

 

16. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties. Each
Investor’s rights under Section 7 hereof, to have the Company register for
resale Registrable Securities in accordance with the terms of this Agreement,
shall be automatically assignable by each Investor if: (i) the Investor agrees
in writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (A) the name and address of such
transferee or assignee and (B) the securities with respect to which such
registration rights are being transferred or



--------------------------------------------------------------------------------

assigned; (iii) following such transfer or assignment the further disposition of
such securities by the transferee or assignees is restricted under the
Securities Act and applicable state securities laws; (iv) at or before the time
the Company receives the written notice contemplated by clause (ii) of this
Section, the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions of this Agreement; and (v) such transfer shall
have been made in accordance with the applicable requirements of this Agreement.

 

17. Confidential Information. The Investor represents to the Company that, at
all times during the Company’s offering of the Securities, the Investor has
maintained in confidence the existence of this offering and covenants that it
will continue to maintain in confidence such information until such information
becomes generally publicly available other than through a violation of this
provision by the Investor or its agents.

 

18. Non-Public Information. Other than with respect to the existence of the
transaction contemplated hereby, the Company covenants and agrees that it has
not and will not, and it will instruct its officers and directors to not,
provide any Investor with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in the
Securities of the Company.

 

19. Securities Laws Disclosure; Publicity. The Company shall, within one (1)
trading day following the Closing Date, issue a press release or file a Current
Report on Form 8-K, in each case reasonably acceptable to each Investor
disclosing the transactions contemplated hereby and make such other filings and
notices in the manner and time required by the SEC. The Company and each
Investor shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Investor shall issue any such press release or otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Investor, or without the prior consent of each Investor, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld, except if such disclosure is required by law, in which
case the disclosing party shall, to the extent not inconsistent with the
disclosing party’s legal obligations, promptly provide the other party with
prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any filing with the SEC or any regulatory
agency or Trading Market, without the prior written consent of such Investor,
except (i) as required by federal securities law in connection with the
registration statement contemplated by Section 7.1 hereof and (ii) to the extent
such disclosure is required by law or Trading Market regulations, in which case
the Company shall provide the Investors with prior notice of such disclosure
permitted under subclause (i) or (ii).

 

20. Independent Nature of Investors’ Obligations and Rights. Except as otherwise
set forth in Section 7.1(a), the obligations of each Investor under any of the
Agreements and the Warrants issued thereunder (collectively, the “Transaction
Documents”) are several and not joint with the obligations of any other
Investor, and no Investor shall be responsible in any way for the performance of
the obligations of any other Investor under any Transaction Document. Nothing
contained herein or in any Transaction Document, and no action taken by any
Investor pursuant thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Document. Each Investor shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Securities Purchase Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. Each Investor has been
represented by its own separate legal counsel in their review and negotiation of
the Transaction Documents. For reasons of administrative convenience only,
Investors and their respective counsel have chosen to communicate with the
Company through Feldman Weinstein LLP (“FW”). FW does not represent all of the
Investors in this transaction but only those managed by RAM Capital Resources
LLC. The Company has elected to provide all Investors with the same terms and
forms of Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Investors.